Citation Nr: 0617637	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for a chronic disorder 
manifested by vertigo.  

3.  Entitlement to service connection for a chronic breast 
disorder to include fibrocystic breast disease.  

4.  Entitlement to service connection for chronic hay fever.  

5.  Entitlement to service connection for chronic tinnitus.

6.  Entitlement to service connection for a chronic right 
knee disorder to include arthritis.  

7.  Entitlement to service connection for a chronic left knee 
disorder to include arthritis.  

8.  Entitlement to service connection for a chronic right 
ankle disorder to include arthritis.  

9.  Entitlement to service connection for a chronic left 
ankle disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1978 to February 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic sinusitis, 
chronic fibromyalgia, post-traumatic stress disorder (PTSD), 
a chronic acquired psychiatric disorder to include battered 
wife syndrome, a chronic disorder manifested by vertigo, a 
chronic breast disorder to include fibrocystic breast 
disease, chronic Chlamydia, chronic dermatitis, chronic hay 
fever, chronic bronchial asthma, chronic tinnitus, chronic 
hearing loss disability, myopia, gastroesophageal reflux 
disease (GERD), a chronic right shoulder disorder to include 
bursitis, a chronic low back disorder to include low back 
pain, chronic hemorrhoids with anal fissure and anal dilation 
residuals, chronic polyarthralgia, chronic lattice 
degeneration, a chronic right knee disorder to included 
arthritis , a chronic left knee disorder to included 
arthritis , a chronic right ankle disorder to include 
arthritis, a chronic left ankle disorder to included 
arthritis, and chronic asbestos exposure residuals.  In March 
2005, the RO granted service connection for chronic 
depression to include battered wife syndrome; chronic 
polyarthralgia and fibromyalgia with neck and low back pain 
and lumbar spine spurring; recurrent dermatitis; chronic 
bronchial asthma; chronic GERD; chronic lattice vitreoretinal 
degeneration, and chronic hemorrhoids with anal fissure and 
dilation residuals.  

In March 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
expressly withdrew her appeal from the denial of service 
connection for PTSD, chronic hearing loss disability, myopia, 
a chronic right shoulder disorder to include bursitis, and 
chronic asbestos exposure residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

At the March 2006 hearing before the undersigned Veterans Law 
Judge, the veteran testified that she received ongoing 
treatment of the claimed disorders at the Washington, D.C., 
VA Medical Center; Walter Reed Army Medical Center; DeWitt 
Army Medical Center, Fort Belvoir, Virginia; and Washington 
Women's Hospital.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant military, VA and other governmental treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The veteran's service medical records indicate that treating 
military medical personnel advanced impressions of 
fibrocystic breast disease.  The report of a December 2003 VA 
fee basis physical evaluation conveys that the veteran 
presented a history of fibrocystic breast disease since 1990.  
A diagnosis of fibrocystic breast disease was advanced.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As the record is unclear as to whether the veteran 
currently has a chronic acquired breast disorder, the Board 
finds that a VA examination for compensation purposes would 
be helpful in resolving the issues raised by the instant 
appeal.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
provided with adequate notice with regard to her claims under 
Dingess/Hartman.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then contact the veteran and request 
that she provide information as to all 
treatment of her chronic sinusitis, 
chronic disorder manifested by vertigo, 
chronic breast disorder, chronic hay 
fever, chronic tinnitus, chronic right 
knee disorder, chronic left knee 
disorder, chronic right ankle disorder, 
and chronic left ankle disorder including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Walter 
Reed Army Medical Center; DeWitt Army 
Medical Center, Fort Belvoir, Virginia; 
Washington Women's Hospital; and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, provided at the 
Washington, D.C., VA Medical Center and 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the existence and etiology of 
any current chronic breast disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically state whether fibrocystic 
breast disease is a chronic acquired 
breast disorder.  
The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic breast disability had its onset 
during active service; is etiological 
related to the veteran's inservice 
fibrocystic breast disease; or otherwise 
originated during such service.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic sinusitis, a chronic disorder 
manifested by vertigo, a chronic breast 
disorder to include fibrocystic breast 
disease, chronic hay fever, chronic 
tinnitus, a chronic right knee disorder 
to include arthritis, a chronic left knee 
disorder to include arthritis, a chronic 
right ankle disorder to include 
arthritis, and a chronic left ankle 
disorder to include arthritis.  If the 
benefits sought on appeal remain denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

